Filed 10/7/21
                             CERTIFIED FOR PUBLICATION

          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            FOURTH APPELLATE DISTRICT

                                      DIVISION TWO



 FOREST LAWN MEMORIAL-PARK
 ASSOCIATION et al.,
                                                     E076549
          Petitioners,
                                                     (Super.Ct.No. PSC1801596)
 v.
                                                     OPINION
 THE SUPERIOR COURT OF
 RIVERSIDE COUNTY,

          Respondent;

 DAISY RAMIREZ et al.,

          Real Parties in Interest.


        ORIGINAL PROCEEDINGS; Petition for writ of mandate granted. David M.

Chapman, Judge.

        Koeller, Nebeker, Carlson & Haluck, Gary Hoffman, Nicki K. Orr, Maria K.

Plese, and James R. McDaniels; Hayes, Scott, Bonino, Ellingson, Guslani, Simonson &

Clause, Mark G. Bonino, Dara M. Tang for Petitioners.

        No appearance by Respondent.

        Law Offices of Andy Basseri and Andy Basseri, for Real Party in Interest, Daisy

Ramirez.


                                            1
       A plaintiff obtained a witness declaration to support her opposition to the

defendants’ summary judgment motion. At the witness’s deposition, she disavowed the

declaration, testified as to her lack of knowledge of the relevant matter, and explained

that she signed the declaration due to pressure from plaintiff’s counsel. The trial court

nevertheless denied the summary judgment motion on the ground that the declaration,

considered in isolation, created a triable issue of fact precluding summary judgment. We

hold that the declaration should not be considered in isolation in determining whether

there is foundation in personal knowledge for its contents, but rather any evidence in the

record can and should be considered. We further find the record here compels the

conclusion that the witness’s repudiated statement lacked foundation in personal

knowledge. The trial court therefore erred in denying summary judgment.

                                             I

                                     BACKGROUND

       Plaintiff and real party in interest Daisy Ramirez sued defendant Joshua Brown

and others for negligence in causing a March 11, 2017, auto accident on Grapefruit

Boulevard in Riverside. The issue in this writ proceeding is whether petitioners Forest

Lawn Memorial-Park Association and Forest Lawn Mortuary (together, Forest Lawn) can

be held vicariously liable for damage caused by Brown’s negligence. If they cannot be,

they merit a writ of mandate ordering summary judgment in their favor.

       Brown was a temporary receptionist working at Forest Lawn upon being placed

there by a staffing agency, Proper Solutions. He was traveling to work at the time of the



                                             2
accident. Under the “‘going and coming rule,’” employers generally are not liable for

driving accidents during their employees’ commutes. (Hinman v. Westinghouse Elec.

Co. (1970) 2 Cal.3d 956, 961.) Under the “required vehicle” exception to that rule,

however, an employer may be liable where an employee is expressly or impliedly

required to use their vehicle for work. (Savaikie v. Kaiser Foundation Hospitals (2020)

52 Cal.App.5th 223, 232; see Ducey v. Argo Sales Co. (1979) 25 Cal.3d 707, 723).

Forest Lawn’s summary judgment motion turns on whether Ramirez created a triable

issue as to whether the required vehicle exception applied.

       Forest Lawn’s evidence demonstrated that Brown was not required to use his

vehicle for work. Brown testified that he worked at Forest Lawn in a probationary period

for less than two months until he was “let go” after his traffic accident. He was a “front

room receptionist,” “took care of the obituaries,” and prepared decedents’ clothing for the

mortuary, along with other office and housekeeping tasks. He never ran any type of

errand for Forest Lawn. He was never asked to pick up supplies or drop things off. He

never drove vehicles for Forest Lawn, nor was he asked to keep track of his mileage, nor

reimbursed for gas. Brown’s supervisor, Matthew Bass, also testified as to Brown’s

office duties during the two months that Brown worked as a temporary receptionist at

Forest Lawn and averred that “[a]s a receptionist, [Brown] was not requested or required

to ever use his car for any aspect of his work.”

       In opposing summary judgment, Ramirez submitted a three sentence August 21,

2020 declaration from a witness named Carolyn Scott. The record contains no other



                                             3
evidence connecting Scott to this case. Scott stated that she was an employee of

“Jensen’s Florists” in Palm Springs, where she had worked for many years. She stated

that between February and March 2017, she witnessed “an employee of Forest Lawn,

named Joshua Brown[,] that came into Jensen’s Florists on numerous occasions with his

car to pick up flowers on behalf of Forest Lawn.” She stated that this was done during

work hours. She signed under penalty of perjury.

       After the trial court denied Forest Lawn’s request to depose Scott, Forest Lawn

responded with a declaration from Brown reaffirming his testimony that he “never

performed any errands for Forest Lawn” and stating that he had “never purchased or

picked up flowers at any Jensen’s florists” and has “never met Carolyn Scott.”

       In its first of two summary judgment rulings, the court on September 16, 2020,

overruled Forest Lawn’s foundation objection to Scott’s declaration and denied the

motion because the Scott declaration provided “some evidence that Mr. Brown used his

vehicle to pick up flowers at Jensen’s.”

       Twelve days after that summary judgment ruling, the parties deposed Scott, who

repudiated her declaration. She testified that the only thing true in her declaration was

her name. She stated that she was not an employee of “Jensen’s Florists,” but rather

customer service manager of “Jensen’s Finest Foods,” a fairly large grocery store with a

floral department. She runs the front line of cashiers and takes customer complaints. She

testified “I don’t even run that Floral Department. I have nothing to do with that Floral

Department. I just cover it when they’re on their breaks and lunches, the phone calls.” In



                                             4
the same manner, she covers the bakery, deli, and grocery departments when staff are on

breaks.

       Scott also stated that it is not true that she witnessed a Forest Lawn employee

named Joshua Brown pick up flowers on numerous occasions. She does not know any

employee of Forest Lawn. She does not know if any people from Forest Lawn have ever

come to Jensen’s to pick up flowers. At the time she signed the declaration, and at the

present, she had no idea whether she has ever met anyone named Joshua Brown. She

testified that she told plaintiff’s counsel that “if I did know Joshua Brown, it would be

because he worked and delivered flowers from Jensen’s Floral Department but not Forest

Lawn.” That is, Joshua Brown “might have been one of our delivery drivers.”

       Scott explained how she came to sign the declaration. Plaintiff’s counsel reached

her when she answered the phone for the floral department manager during his lunch

break. When counsel asked if she knows Joshua Brown (providing his race, build, and

age range), she told him that several young men deliver for the floral department and that

might be how she knows him. Counsel thereafter called her at work 15 to 20 times with

counsel’s assistant “sending over on my phone something for me to sign.” She told

counsel she can’t keep talking to him, but “he would call right back and right back and

right back, the same day, right back, several times.” She testified that she told him she

had been reprimanded for all the calls, but counsel “was really pushing me into. . . doing

whatever it is I needed to do.” Plaintiff’s counsel brought her the declaration at work and

she signed it when he was there for “just a few minutes.” He did not go over the



                                             5
declaration with her. She did not know the declaration would be submitted in a lawsuit,

and he did not explain she was taking an oath under penalty of perjury that the statements

were true. She testified that she signed the declaration because she “was pressured . . . I

just wanted to sign and get him out of there because my bosses were really looking.” She
                                                                           1
testified that the only reason she signed was “to get him out of there.”

       After Scott’s deposition, in connection with a separate summary judgment motion

filed by Proper Solutions, the staffing agency that placed Brown, the trial court issued a

tentative ruling asking the parties to address the legal significance of the fact that at her

deposition Scott “recanted virtually all of the content of her declaration,” noting that the

declaration was relied upon by the court in denying Forest Lawn’s summary judgment

motion. After supplemental briefing on the Scott deposition, the trial court granted

summary judgment to Proper Solutions.

       Meanwhile, Forest Lawn filed a renewed motion for summary judgment,

providing Scott’s declaration and deposition. Forest Lawn objected to the admissibility

of the entire declaration and each of its statements. The trial court set a new summary

judgment hearing.


       1
         After Scott’s deposition, a law firm representing Ramirez filed a notice of
disassociation of counsel, leaving Andy Basseri—the lawyer who obtained Scott’s
declaration and questioned Scott at her deposition on behalf of Ramirez—as sole counsel
for Ramirez. In a later declaration, filed in opposition to an award of attorney fees
against Ramirez, one of the disassociated firm’s lawyers stated that all contacts with Scott
had been through Basseri and the lawyer was “totally shocked” by Scott’s deposition
testimony about Basseri’s efforts to obtain her declaration. We, too, are concerned by the
behavior Scott described. For present purposes, however, we need not decide whether
Basseri in fact violated the Rules of Professional Conduct.

                                               6
       At the hearing, the court was “of the opinion that the law is not at all as clear as

one might hope” as to how it should consider Scott’s deposition. The court denied Forest

Lawn’s objection that the declaration lacked foundation in Scott’s personal knowledge of

the matters in it. In doing so, the trial court looked at the declaration “in and of itself,”

making its ruling “based . . . only on the declaration” and finding that there was nothing

“within the four corners of the declaration precluding its admission.”

       With Scott’s declaration admitted, the court found it impermissible for it to weigh

the credibility of the statements in Scott’s declaration and deposition. The court stated

that “while this declaration may lack credibility” it could not find that it was facially

incredible as a matter of law. Other than that bar on rejecting the declaration, the court

stated that it might well conclude “that the deposition testimony was substantially more

persuasive.” The court indicated that Scott’s declaration was the only item that created

an issue of triable fact.

                                               II

                                        DISCUSSION

       We must decide whether Ramirez created a triable issue for summary judgment

purposes with Scott’s statement in her three sentence August 2020 declaration, which she

disavowed in her September 2020 deposition. Only if Scott’s declaration was properly

considered as admissible evidence could it raise a triable issue of fact. We conclude the

declaration is not admissible evidence because it lacks foundation in personal knowledge.




                                               7
       Although a court does not weigh the evidence at summary judgment, “it does

consider the competency of the evidence presented.” (Mackey v. Trustees of California

State University (2019) 31 Cal.App.5th 640, 656.) “A party may not raise a triable issue

of fact at summary judgment by relying on evidence that will not be admissible at trial.”

(Perry v. Bakewell Hawthorne, LLC (2017) 2 Cal.5th 536, 543.)

       A motion for summary judgment and its opposition may rely on hearsay presented

through affidavits and deposition testimony. (Code Civ. Proc., § 437c, subd. (b)(1),

(b)(2).) Such affidavits or declarations “shall be made by a person on personal

knowledge, shall set forth admissible evidence, and shall show affirmatively that the

affiant is competent to testify to the matters stated in the affidavits or declarations.”

(Code Civ. Proc., § 437c, subd. (d).) The testimony of a non-expert witness “concerning

a particular matter is inadmissible unless he has personal knowledge of the matter.”

(Evid. Code, § 702, subd. (a).) If objected to, “such personal knowledge must be shown

before the witness may testify concerning the matter.” (Ibid.) Crucially for our purposes,

whether a witness has personal knowledge of a matter “may be shown by any otherwise

admissible evidence, including his own testimony.” (Evid. Code § 702, subd. (b).)

       We agree with Forest Lawn that Ramirez did not show a foundation of personal

knowledge for Scott’s statements in her declaration. A statement lacks foundation “if no

jury could reasonably find” that the witness has personal knowledge of the matter.

(People v. Johnson (2018) 6 Cal.5th 541, 583 (quoting People v. Anderson (2001) 25




                                               8
Cal.4th 543, 573.) From the evidence presented for the renewed summary judgment

hearing, no jury could reasonably find Scott had the requisite personal knowledge.

       As noted, Scott stated in her declaration that “between February 2017 and March

2017 I witnessed an employee of Forest Lawn, named Joshua Brown[,] that came into

Jensen’s Florists on numerous occasions with his car to pick up flowers on behalf of

Forest Lawn . . . . during work hours.” The stated basis for this statement was only that

Scott was an “employee of Jensen’s Florists”; the declaration provided no other reason to

establish how she might know the information to which she was testifying. In many

contexts, a witness’s assertion that she witnessed something readily provides adequate

foundation for her testimony. Here, however, for Scott to have personal knowledge of

the matter she asserted, she would have to be in a position at a florist to know and

remember for three-and-a-half years (a) the name of a person picking up flowers, (b) the

company that person worked for, and (c) that the person arrived in a car during work

hours. Were Scott testifying at trial, the bare assertion in her declaration would likely be

inadequate to overcome an objection for lack of foundation; a court would demand more

testimony from a live witness as to how she knew and recalled the information.

       When the trial court ruled on Forest Lawn’s initial summary judgment motion,

Scott’s deposition had not yet occurred. At that time, the trial court likely had discretion

to admit Scott’s declaration, as it asserts a general basis for personal knowledge as a

florist’s employee and contains no reason for a jury to doubt the assertion. “[E]videntiary

questions at summary judgment “‘are subject to the overarching principle that the



                                              9
proponent’s submissions are scrutinized strictly, while the opponent’s are viewed

liberally.”’” (Mackey v. Board of Trustees of California State University, supra, 31

Cal.App.5th at p. 657.)

       We need not, however, decide the stand-alone admissibility of Scott’s cursory

declaration, because when the trial court ruled on Forest Lawn’s renewed summary

judgment motion, the record included both Scott’s declaration and deposition. In

overruling Forest Lawn’s objection to the declaration’s foundation at that time, the trial

court acted “based . . . only on the declaration” and found nothing “within the four

corners of the declaration precluding its admission.”

       Because the trial court’s approach of limiting its consideration of foundation to the

declaration itself was a construction of the summary judgment statute, our review of it is

de novo. (Reid v. Google, Inc. (2010) 50 Cal.4th 512, 527.) We hold that because any

admissible evidence may bear on a witness’s personal knowledge for a statement (Evid.

Code, § 702, subd.(b)), the trial court erred in determining it could look only to the

declaration in isolation in considering whether there is foundation for it.

       Under Evidence Code section 702, subdivision (b), any admissible evidence can

be considered in determining whether a witness has personal knowledge for a statement.

We see no reason why the evidence considered in evaluating a declaration’s foundation

should be limited to the document’s four corners. Consider if, at the initial summary

judgment hearing, the trial court had been inclined to think the declaration’s foundation

was inadequate. The trial court might grant Ramirez a continuance to obtain a



                                             10
supplementary declaration from Scott to demonstrate her personal knowledge of the

matter in her first declaration. That supplementary evidence of course could help

establish foundation for her testimony. Here, in fact, if Scott had personal knowledge of

the matters in her declaration, her deposition testimony might have helped plaintiff to

demonstrate that.

       Instead, however, Scott’s deposition established the lack of foundation for her

statements in the declaration. Scott’s deposition testimony squarely repudiated her

declaration statements as false even when she signed it. More important to its

admissibility, however, her testimony explained that she lacked any personal knowledge

that could support her declaration statements. She testified that she was not an employee

of “Jensen’s Florists,” or of any florist. She worked for a large grocery store called

Jensen’s, and she was the customer service manager. Ramirez has not disputed that the

declaration was false in this manner. Ramirez’s attorney, who had traveled to the store to

get Scott’s signature, instead argued that the fact that Scott did not work for a florist was

“just a technicality.” Not so. Scott’s testimony established that her connection to the

store’s floral department was merely that she answered the phones for various store

departments when employees were on their breaks. Her testimony about her employment

thus was more than a technicality; it demonstrated that she had no personal knowledge

that, during a two-month period about three-and-a-half-years earlier, a person named

Joshua Brown, who was employed by Forest Lawn and who arrived by car during work

hours, had repeatedly made floral pick-ups at the floral department of her store.



                                             11
       Indeed, Scott’s testimony established that she has no basis for testifying as to

whether anyone from Forest Lawn had ever been to her store. She was asked if she knew

anyone from Forest Lawn and responded, “No one, no. I have a granddaughter that’s

buried there here in Cathedral City.” She does not know if any people from Forest Lawn

have ever come to Jensen’s to pick up flowers. The people she might know, she testified,

are delivery drivers employed by her store, not persons who work for Forest Lawn. She

testified that this is what she told Ramirez’s counsel regarding how she might know

someone named Joshua Brown.

       Importantly, when Ramirez’s counsel questioned Scott at her deposition, he

established no foundation for the statements in her declaration. He did not attempt to

show any way in which she could know the matters in the declaration. He instead

attempted to establish that Scott had told him the substance of the declaration. The

testimony he elicited, however, only confirmed Scott’s deposition account. That is,

Ramirez’s counsel did not even attempt to establish that she told him that she thought

Brown worked for Forest Lawn as opposed to working for her store. Nor did he attempt

to establish that he asked her, or she told him, anything about Forest Lawn. He also did

not attempt to establish that Scott told him that Brown came to pick up flowers with his

car during work hours. The only thing that Ramirez’s counsel asked and established that

Scott told him was that “an individual named Joshua Brown” had “picked up flowers, and

things of that nature.” This is consistent with Scott’s testimony that she told Ramirez’s

counsel that she might know Brown as a delivery driver for Scott’s store. Ramirez’s



                                             12
counsel did not establish that Scott told him anything else that might provide a foundation

for the declaration statements.

       Scott testified as to how she ended up signing the declaration. After plaintiff’s

counsel called her at work 15 to 20 times, she felt he was pushing her into doing what he

needed. She said she told him she had gotten reprimanded for all the calls, but counsel

“was really pushing me into . . . doing whatever it is I needed to do.” She testified she

signed the declaration when plaintiff’s counsel brought it to her at work and was there for

“just a few minutes.” He did not go over the declaration with her. She did not know the

declaration would be submitted as part of a lawsuit, and he did not explain to her she was

taking an oath under penalty of perjury that the statements were true. She testified that

she signed the declaration because she “was pressured . . . I just wanted to sign and get

him out of there because my bosses were really looking, you know.” She testified that

the only reason she signed was “to get him out of there.”

       On these facts, we do not believe a jury could reasonably find that Scott had

personal knowledge that might support her declaration statement that a Forest Lawn

employee named Joshua Brown came to the store three-and-a-half years earlier to pick up

flowers with his car during work hours. We stress that the required foundation for

personal knowledge is not high. It is well below what is necessary for a determination by

the court that a statement is credible. The outcome here might be different if there was

any independent reason to credit Scott’s declaration statement; if the declaration had

occurred close to March 2017 but the deposition had not; if the matters involved were



                                             13
ones that one could reasonably know about and recall; if some more meaningful

foundation for the statements had been provided in her declaration; if she had not

provided an affirmative account of how she came to sign the declaration that she later

disavowed; or if she was shown to have some reason to falsely renounce her declaration.

We instead have a thoroughly repudiated declaration with deposition testimony

explaining why its very basis was incorrect (including that Scott does not even work for a

florist), as well as testimony explaining why the untrue declaration was signed.

        Ramirez proposes that the Scott declaration’s admissibility as impeachment

evidence creates a triable issue. The idea here is that if Scott were called as a witness at

trial and testified contrary to her declaration, Ramirez could seek to admit her declaration

under Evidence Code section 1235. Under that section, the prior inconsistent statement is

admissible “not only to impeach [Scott’s] credibility, but also to prove the truth of the

matters asserted therein.” (People v. Williams (1976) 16 Cal.3d 663, 666.) Thus,

Ramirez claims, the declaration contains a prior inconsistent statement admissible for

impeachment purposes despite the rule against hearsay, and therefore also as substantive

evidence.

        For two reasons, the possibility of trial impeachment does not change our view

that Scott’s declaration cannot create a triable issue. First, under Evidence Code section

1235, impeachment evidence without foundation may be excluded at trial. (People v.

Jones (2013) 57 Cal.4th 899, 956; People v. Cooks (1983) 141 Cal.App.3d 224, 272-

273.)



                                             14
       Second, Evidence Code section 1235 does not apply to a summary judgment

determination. The section’s commentary states that prior inconsistent hearsay

statements may be admitted for their truth at trial because the trier of fact may evaluate a

live witness’s credibility in testifying about both the prior statement and the current

inconsistent statement. (People v. Williams, supra, 16 Cal.3d at p. 668.) Thus,

“[Evidence Code] section 1235 applies at trial only.” (Ibid.)

       In contrast, as to declarations submitted at the summary judgment stage, Evidence

Code section 1202 governs. (See People v. Williams, supra, 16 Cal.3d at p. 668

[Evidence Code Section 1202 “deals with the impeachment of a declarant whose hearsay

statement is in evidence as distinguished from the impeachment of a witness who has

testified”].) Under Evidence Code section 1202, prior inconsistent statements may not be

admitted for their truth, but only for the purpose of attacking the credibility of the

declarant. As the comment to Evidence Code section 1202 states in pertinent part,

“[Evidence Code section 1235] provides that evidence of inconsistent statements made

by a trial witness may be admitted to prove the truth of the matter stated. No similar

exception to the hearsay rule is applicable to a hearsay declarant’s inconsistent statements

that are admitted under [Evidence Code] Section 1202.” Under Evidence Code section

1202, then, “the hearsay rule prohibits any such statement from being used to prove the

truth of the matter stated.” (Evid. Code, § 1202, comment.) Thus, pursuant to Evidence

Code section 1202, at summary judgment a trial court may find a witness’s prior




                                              15
inconsistent statement sufficient for a jury to find her not credible and disregard some or

all of her testimony.

       Here, admitting the declaration under Evidence Code section 1202 cannot help

Ramirez because, even if all or some of Scott’s deposition testimony were disregarded,

nowhere is there substantive evidence that demonstrates her declaration has a foundation

in personal knowledge. If admitted only under Evidence Code section 1202, Scott’s

declaration could not be used to prove the truth of the matters stated, and could not alone

create a triable issue. Of course, at summary judgment (unlike at trial) hearsay is

generally admissible, and, given proper foundation under Evidence Code section 702, any

declaration statement (inconsistent or not) could be considered as evidence of the matters

stated, but foundation is lacking to admit Scott’s declaration, as discussed above.

       Finally, we will address an argument that is a focus of Forest Lawn’s briefing on

appeal in order to explain why it is not dispositive here. In addition to arguments based

on lack of foundation, Forest Lawn invokes the so-called D’Amico rule, asserting that it

“is well-established in California that a declaration must be disregarded if in conflict with

deposition testimony.” (See D’Amico v. Board of Medical Examiners (1974) 11 Cal.3d 1

(D’Amico); see Ahn v. Kumho Tire U.S.A. Inc. (2014) 223 Cal.App.4th 133, 136

[referring to “D’Amico rule”].) On this basis, too, according to Forest Lawn, Scott’s

declaration is insufficient to raise a triable issue of fact. In our view, Forest Lawn states

the D’Amico rule too broadly.




                                              16
         The D’Amico rule is about the evidentiary strength of admissions by a party and

applies “when discovery has produced an admission or concession [by] the party

opposing summary judgment.” (D’Amico, supra, 11 Cal.3d at p. 21.) Those admissions

“have a very high credibility value” and “should receive a kind of deference not normally

accorded evidentiary allegations in affidavits.” (Id. at p. 22.) During civil discovery in

D’Amico, the state medical board admitted the legitimacy of osteopathic training for

medical providers. (Id. at p. 23.) Due to those concessions, our Supreme Court held,

testimony that “might show differences of emphasis and quality” between osteopathic

training and other medical training could not be used in the case to create a triable issue.

(Id. at p. 24.) D’Amico indicates that its rule applies to prioritize an admission in a

deposition in particular, as the Supreme Court relied on a case that it characterized as

stating that where “‘there is a clear and unequivocal admission by the plaintiff, himself,

in his deposition’” a triable issue was not created by an affidavit by the plaintiff that

contradicted it. (Id. at p. 21 [quoting King v. Andersen (1966) 242 Cal.App.2d 606,

610].)

         There are two reasons that the D’Amico rule is inapplicable here. First, in our

view, it applies to deposition and declaration statements by only a party to a case. It does

not apply to third-party witnesses like Scott because our Supreme Court grounded the

rule on the value of party admissions in discovery. The rule is not based on a general

proposition that deposition statements are favored over declaration statements for

summary judgment purposes. (See Scalf v. D.B. Log Homes, Inc. (2005) 128



                                              17
Cal.App.4th 1510, 1521-1522 [“Properly applied, D’Amico is limited to instances where

‘credible [discovery] admissions . . . [are] contradicted only by self-serving declarations

of a party. [Citations.] In a nutshell, the rule bars a party opposing summary judgment

from filing a declaration that purports to impeach his or her own prior sworn testimony”];

Minish v. Hanuman Fellowship (2013) 214 Cal.App.4th 437, 460 [“The D’Amico rule has
                                                               2
been characterized as ‘“pre-trial estoppel’”” against a party].)

       Second, if the D’Amico rule were to apply to third-party witnesses, we believe it

would make sense to automatically exclude a conflicting declaration only when executed


       2
          At least two Court of Appeal opinions apply D’Amico to third-party witnesses.
(See Jacobs v. Fire Ins. Exchange (1995) 36 Cal.App.4th 1258, 1270; Preach v. Monter
Rainbow (1993) 12 Cal.App.4th 1441, 1451; see Nunez v. R’Bibo (1989) 211 Cal.App.3d
559, 563 [opinion cited by two preceding cases, but in which the witness’s testimony was
corroborated by a party’s deposition admission].) We disagree with this approach, as it
does not follow from the principle favoring party admissions that underlies D’Amico.
       We note that (unlike in California) every federal circuit court of appeals has some
form of a “sham affidavit” rule under which “‘a party cannot create an issue of fact by an
affidavit contradicting his prior deposition testimony.’” (Van Asdale v. Int’l Game
Technology (9th Cir. 2009) 577 F.3d 989, 998.) Unlike the D’Amico rule, the sham
affidavit rule does not appear to be grounded in special deference given to party
admissions, but rather in the need for “‘screening out sham issues of fact’” at summary
judgment. (Ibid.) With that rule’s basis, it may apply to exclude certain declarations of
non-parties that contradict their depositions. (Adelman-Tremblay v. Jewel Cos., Inc. (7th
Cir. 1988) 859 F.2d 517, 521.) But it seems to us that making “sham” affidavit
determinations could put a court in a position of making credibility determinations. Our
approach here, examining Scott’s declaration for whether the record establishes that a
reasonable jury could find its statements based on personal knowledge, is more consistent
with our evidentiary rules and a trial court’s role on summary judgment, even if the
approach might also naturally eliminate some “sham” declarations. (Compare Ahn v.
Kumho Tire, supra, 223 Cal.App.4th at p. 136 [test for declaration admissibility under
D’Amico is whether “a reasonable trier of fact could have credited counsel’s
explanation” for the contradiction] with Yeager v. Bowlin (9th Cir. 2012) 693 F.3d 1076,
1080 [“to trigger the sham affidavit rule, the district court must make a factual
determination that the contradiction is a sham”].)

                                             18
after a deposition. As our Supreme Court described the rule, “a party cannot create an

issue of fact by a declaration which contradicts his prior discovery responses.” (Shin v.

Ahn (2007) 42 Cal.4th 482, 500, fn. 12 [citing D’Amico].) A situation like the one here,

where witness Scott’s declaration was provided before her deposition, is different from

the situation D’Amico addresses, where a party executes a declaration contradicting

previous deposition testimony. In circumstances where the deposition follows the

declaration, the parties may question the witness at her deposition about the earlier

statements (as they questioned Scott in this case), both regarding their substance and their

foundation in personal knowledge. It is possible that both a declaration statement and a

later, contradictory deposition statement would admissible, leaving for the jury to

determine the credibility of the statements. If a third-party witness in a deposition

chooses to recant an earlier declaration statement, that statement should not automatically

be inadmissible.

       For these reasons, we do not rely on the D’Amico rule here. Instead, Forest Lawn

prevails because, considering the entire record, the statement in Scott’s declaration lacks

foundation; based on all the evidence presented on summary judgment, even construed in

the light most favorable to the Ramirez, a reasonable jury could not find that Scott had

personal knowledge to support the statements in her declaration. Ramirez therefore did

not demonstrate any triable issue of fact regarding whether the required vehicle exception

applied, and Forest Lawn is entitled to summary judgment in its favor.




                                             19
                                          III

                                    DISPOSITION

      The petition for writ of mandate is GRANTED. The trial court is directed to enter

summary judgment in favor of Forest Lawn. Forest Lawn shall recover its costs in this

original proceeding.

      CERTIFIED FOR PUBLICATION


                                                                   RAPHAEL
                                                                                        J.

      We concur:

      RAMIREZ
                       P. J.

      SLOUGH
                          J.




                                          20